      Case: 1:19-cv-01741 Document #: 9 Filed: 03/19/19 Page 1 of 3 PageID #:30




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION



CHASE HAMANO, Individually and on                    Case No. 1:19-cv-01741
behalf of all others similarly situated,             Honorable Jorge L. Alonso

                  Plaintiff,
                                                      JURY TRIAL DEMANDED
       v.

ACTIVISION BLIZZARD, INC., ROBERT A.
KOTICK, SPENCER NEUMANN, and
COLLISTER JOHNSON,

                  Defendants.


                                    NOTICE OF MOTION

       PLEASE TAKE NOTICE that on Tuesday, March 26, 2019, at 9:30 a.m. or as soon

thereafter as counsel may be heard, the undersigned will appear before Judge Jorge L. Alonso or

any judge sitting in his stead, in Courtroom 1903 at the Everett McKinley Dirksen Building, United

States Courthouse, located at 219 S. Dearborn St, Chicago, IL 60604, and then and there present

Defendants Activision Blizzard, Inc.’s, Robert A. Kotick’s, and Collister Johnson’s Motion to

Transfer Venue, a copy of which is served upon you.
     Case: 1:19-cv-01741 Document #: 9 Filed: 03/19/19 Page 2 of 3 PageID #:31



Dated:   March 19, 2019           H. NICHOLAS BERBERIAN (3121551)
                                  COLLETTE A. WOGHIREN (6312422)
                                  NEAL, GERBER & EISENBERG LLP
                                  Two North Lasalle Street, Suite 1700
                                  Chicago, Il 60602-3801
                                  Telephone: (312) 269-8000

                                  By: /s/ H. Nicholas Berberian
                                      H. Nicholas Berberian

                                  KOJI F. FUKUMURA (pro hac vice forthcoming)
                                  RYAN E. BLAIR (pro hac vice forthcoming)
                                  COOLEY LLP
                                  4401 Eastgate Mall
                                  San Diego, CA 92121
                                  Telephone: (858) 550-6000

                                  Attorneys for Defendants
                                  ACTIVISION BLIZZARD, INC., ROBERT A.
                                  KOTICK, and
                                  COLLISTER JOHNSON




                                       -2-
      Case: 1:19-cv-01741 Document #: 9 Filed: 03/19/19 Page 3 of 3 PageID #:32



                                CERTIFICATE OF SERVICE

       Collette A. Woghiren, an attorney, states that she caused a copy of the NOTICE OF

MOTION, DEFENDANTS ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK, AND

COLLISTER JOHNSON’S MOTION TO TRANSFER VENUE and DEFENDANTS

ACTIVISION BLIZZARD, INC., ROBERT A. KOTICK, AND COLLISTER JOHNSON’S

MEMORANDUM IN SUPPORT OF MOTION TO TRANSFER VENUE to be served on:

                                        Marvin A. Miller
                                     MILLER LAW LLC
                                115 S. LaSalle Street, Suite 2910
                                    Chicago, Illinois 60603
                                      Tel. (312) 332-3400
                                      Fax. (312) 676-2676
                                  mmiller@millerlawllc.com


via electronic filing using the United States District Court for the Northern District of Illinois

CM/ECF system which sent notification of such filing on the 19th day of March, 2019.


                                             /s/     Collette A. Woghiren




                                               -3-
